Per Curiam:
We have examined this record with some care and have been unable to see wliat equity Owen Smith had in the judgment held by the Spring Garden Bank, and by said bank assigned to Mrs. Menns. The latter purchased the judgment with her own money, and has been allowed in this distribution the amount she paid therefor. It was urged however, that the bank held the judgment in part as security for two notes made by Owen Smith for the accommodation of John H. Menns, the debtor in said judgment; that it was the duty of Menns to take up these notes; and, hence, that Owen Smith had an equity to be protected by the judgment to the extent that it was given to protect the notes. But it appeared there was an exchange of notes between Smith and Menns. Smith holds Menns’ notes for the same amount; has recovered judgment, and has been awarded a dividend thereon out of this fund. The equities between Smith and Menns are exactly balanced, or to speak more accurately, neither has any equity whatever. Each received a consideration for the notes he issued to the other, to wit, notes for a similar amount. Had each party paid his notes there would have been no difficulty; it is the insolvency of one of the parties to such a transaction that always makes the trouble. The court below committed no error in holding that Owen Smith had no equity.
The decree is affirmed and the appeal dismissed at the costs of the appellant.